Title: To Alexander Hamilton from Timothy Taylor, 2 January 1800
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Jany 2nd. 1800.
          
          I have been Honored with your favour of the 16th Decr. respecting the resignation of Major Huntington, and have directed Capt Meigs who is on the recruiting service to Join the Regiment by the 15 Inst.; if it should meet your approbation I wish he may be promoted to the rank of Major—
          Permit me my General to condole with you upon the melancholy event of the Death of our beloved and venerable Commander; his memory, his virtues, his tallents, and his servess, will be ever dear to his Army, to his Country, to the World, and to his God—
          I have the Honor to be with sentiments of the highest Respect your Obed. Servant
          
            Timo. Taylor
          
          Honble. Alexr. Hamilton Esqr.
        